Exhibit 10.37






NON-QUALIFIED
STOCK OPTION AGREEMENT
UNDER THE RENT−A−CENTER, INC.
2016 LONG−TERM INCENTIVE PLAN
THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into as of the
_ day of _______, 20__ (the “Grant Date”), by and between RENT−A−CENTER, INC., a
Delaware corporation (the “Company”), and _____________( the “Optionee”).
W I T N E S S E T H:
WHEREAS, pursuant to the Rent-A-Center, Inc. 2016 Long-Term Incentive Plan (the
“Plan”), the Company desires to grant to the Optionee, and the Optionee desires
to accept, an option to purchase shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), upon the terms and conditions set forth in
this Agreement and the Plan.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the parties hereto agree as
follows:
1.Grant & Tax Status. The Company hereby grants to the Optionee an option to
purchase up to ______ shares of Common Stock, at a purchase price of $________
per share pursuant to the Plan. This option is not intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.
2.Term. Unless sooner terminated in accordance herewith or the Plan, this option
will automatically expire on the tenth anniversary of the date hereof.
3.Vesting Schedule. Except as otherwise provided herein, this option shall
become vested and exercisable in accordance with the following schedule,
provided that the Optionee remains in continuous employment or other service
with the Company or its subsidiaries through each applicable vesting date:
Vesting Date
 
Percentage of Option that is Vested
On or After Such Vesting Date
Grant Date
 
0%
First Anniversary of Date of Grant
 
25%
Second Anniversary of Date of Grant
 
50%
Third Anniversary of Date of Grant
 
75%
Fourth Anniversary of Date of Grant
 
100%

In no event may this option be exercised for a fraction of a share.
4.Non-Transferability. This option may not be assigned or transferred except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
manner prescribed or approved for this purpose by the compensation committee of
the Company’s board of directors (the “Committee”) or, if no designated
beneficiary shall survive the Optionee, pursuant to the Optionee’s will or by
the laws of descent and distribution. During the Optionee’s lifetime, this
option may be exercised only by the Optionee or the





--------------------------------------------------------------------------------


Exhibit 10.37




Optionee’s guardian or legal representative. Notwithstanding the foregoing, the
Committee, in its sole discretion, may permit the inter vivos transfer of this
option by gift to any “family member” (within the meaning of Item A.1.(5) of the
General Instructions to Form S-8 or any successor provision), on such terms and
conditions as the Committee deems appropriate.
5.Termination of Employment or other Service.
(a)If the Optionee’s employment or other service with the Company or its
subsidiaries is terminated due to the Optionee’s death or Disability (as defined
below), then: (i) that portion of this option, if any, that is vested and
exercisable on the date of termination shall remain exercisable by the Optionee
(or, in the event of death, the Optionee’s designated beneficiary or, if no
designated beneficiary survives the Optionee, by the person or persons to whom
the Optionee’s rights under this option shall pass pursuant to the Optionee’s
will or by the laws of descent and distribution, whichever is applicable) during
the twelve (12) month period following the date of termination but in no event
after expiration of the stated term hereof and, to the extent not exercised
during such period, shall thereupon terminate, and (ii) that portion of this
option, if any, that is not exercisable on the date of termination shall
thereupon terminate. As used herein, the term “Disability” shall mean the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months. The determination of whether or not
the Optionee’s employment or other service is terminated by reason of Disability
shall be in the sole and absolute discretion of the Committee.
(b)If the Optionee’s employment or other service is terminated by the Company or
its subsidiaries for cause, then this option (whether or not then vested and
exercisable) shall immediately terminate and cease to be exercisable.
(c)If the Optionee’ s employment or other service with the Company or its
affiliates is terminated for any reason other than those set forth in Section
5(a) or (b) above, then: (i) that portion of this option, if any, that is vested
and exercisable on the date of termination shall remain exercisable by the
Optionee during the three (3) month period following the date of termination but
in no event after expiration of the stated term hereof and, to the extent not
exercised during such period, shall thereupon terminate, and (ii) that portion
of this option, if any, that is not vested and exercisable on the date of
termination shall thereupon terminate.
6.Restoration. The Optionee has been provided and is privy to intellectual
property, trade secrets and other confidential information of the Company. For
two years following the Optionee’s termination of employment, the Optionee has
agreed not to engage in any activity or provide any services which are similar
to or competitive with the Company’s business. For the same two year period, the
Optionee also agreed not to solicit or induce, or cause or permit others to
solicit or induce, any employee to terminate their employment with the Company.
These covenants are set forth and agreed to in the Loyalty and Confidentiality
Agreement between the Optionee and Company (“Loyalty Agreement”). The parties
hereto understand and agree that the promises in this Agreement and those in the
Loyalty Agreement, and not any employment of or services performed by the
Optionee in the course and scope of that employment, are the sole consideration
for the shares of Common Stock covered by this Agreement. Further, it is agreed
that should the Optionee violate or be in breach of any restrictions set forth
herein or in the Loyalty Agreement (which determination shall be made in the
discretion of the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”)), (a) the Optionee shall immediately return to
the Company any shares of Common Stock which were received hereunder, (b) the
Optionee shall immediately send to the Company at the address below in the form
of a check, (i) the proceeds from any shares of Common Stock received hereunder
that were sold to a third party or (ii) the fair market value of any shares of
Common Stock received hereunder which were transferred for no consideration to a
third party (e.g., a gift or transfer to a trust),





--------------------------------------------------------------------------------


Exhibit 10.37




provided that the determination of the fair market value of such shares shall be
made by the Compensation Committee as of the date of such violation or breach,
and (c) all of the Optionee’s rights to the shares of Common Stock covered by
this Agreement shall be revoked and the Optionee will have no further rights
with respect to the shares of Common Stock covered by this Agreement.
7.Method of Exercise. This option may be exercised by transmitting to the
Secretary of the Company (or such other person designated by the Committee) a
written notice identifying the option being exercised and specifying the number
of shares being purchased, together with payment of the exercise price and the
amount of the applicable tax withholding obligations (unless other arrangements
are made for the payment of such exercise price and/or the satisfaction of such
withholding obligations). The exercise price and withholding obligation may be
paid in whole or in part (a) in cash or by check, (b) by means of a cashless
exercise procedure to the extent permitted by law, (c) if permitted by the
Committee, by the surrender of previously-owned shares of Common Stock (to the
extent of the fair market value thereof), and/ or (d) subject to applicable law,
by any other form of consideration deemed appropriate by the Committee.
8.Stockholder Rights. No shares of Common Stock will be issued in respect of the
exercise of this option until payment of the exercise price and the applicable
tax withholding obligations have been made or arranged to the satisfaction of
the Company. The holder of this option shall have no rights as a stockholder
with respect to any shares of Common Stock covered by this option until the
shares of Common Stock are issued pursuant to the exercise of this option.
9.Compliance with Law. The Company will not be obligated to issue or deliver
shares of Common Stock pursuant to this option unless the issuance and delivery
of such shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange or market upon which the
Common Stock may then be listed. The Company may prevent or delay the exercise
of this option if and to the extent the Company deems necessary or advisable in
order to avoid a violation of applicable law or its own policies regarding the
purchase and sale of Common Stock. If, during the period of any such ban or
delay, the term of this option would expire, then the term of this option will
be extended for thirty (30) days after the Company removes the restriction
against exercise.
10.Transfer Orders; Legends. All certificates for shares of Common Stock
delivered under this option shall be subject to such stock-transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.
11.No Rights Conferred. Nothing contained in the Plan or this Agreement shall
confer upon the Optionee any right with respect to the continuation of his or
her employment or other service with the Company or its subsidiaries or
interfere in any way with the right of the Company and its subsidiaries at any
time to terminate such employment or other service or to increase or decrease,
or otherwise adjust, the other terms and conditions of the Optionee’s employment
or other service.
12.Obligation to Execute and Return Agreement. This Agreement shall be null and
void and no option shall be granted hereby in the event the Optionee shall fail
to execute and return a counterpart hereof to the Company, at the address set
forth in Section 13 hereof, within sixty (60) days from the Grant Date.
13.Full Satisfaction/Release of Rights. Any payment or issuance or transfer of
shares of Common Stock to the Optionee or his legal representative, heir,
legatee or distributee, in accordance with the provisions hereof, shall, to the
extent thereof, be in full satisfaction of all claims of such persons hereunder.
The





--------------------------------------------------------------------------------


Exhibit 10.37




Committee may require the Optionee, legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance or transfer,
to execute a release and receipt therefor in such form as it shall determine.
14.Notices. Any notice to the Company relating to this Agreement shall be in
writing and delivered in person or by registered mail to the Company at the
Company’s main office, 5700 Tennyson Parkway, Suite 100, Plano, TX 75024, or to
such other address as may be hereafter specified by the Company, to the
attention of its Secretary. All notices to the Optionee or other person or
persons then entitled to exercise this option shall be delivered to the Optionee
or such other person or persons at the Optionee’s store location (if employed by
the Company or any of its subsidiaries) or the Optionee’s address set forth in
the records of the Company.
15.Provisions of the Plan. The provisions of the Plan, the terms of which are
hereby incorporated by reference, shall govern if and to the extent that there
are inconsistencies between those provisions and the provisions hereof. The
Optionee acknowledges receipt of a copy of the Plan prior to the execution of
this Agreement. Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Plan.
16.Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and, except as otherwise provided in
the Plan, may not be modified other than by written instrument executed by the
parties.
[Remainder of Page Intentionally Left Blank.]
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 
RENT−A−CENTER, INC.






By:








Optionee Name
 
Optionee Signature
 
 
 
Street Address (No P.O. Box please)
 
 
 
City, State and Zip Code








